DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 16, 2022, is acknowledged.
Claims 1-20 are pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,156,330. Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.

Instant Application
U.S. Patent No. 11,156,330
Claim 1 states,
A portable lighting device comprising: 
(1) a main body that includes a receiver; 
(2) a power source positioned within the receiver of the main body; 
(3) an operational mode selector assembly with a switch assembly that is operatively coupled to the power source; 
(4) an illumination assembly electrically coupled to both the operational modeselector and the power source, the illumination assembly having: 
(5) a primary light source with a light emitter that emits light axially through a lens, 
(6) a secondary light source with a light emitter that emits light to illuminate an indicia located in a side region of the illumination assembly, and wherein, during operation of the portable lighting device: 
(7) (i) an appreciable amount of light emitted from the primary light source does not mix with light that is emitted from the secondary light source within the portable lighting device, and 
(8) (ii) an appreciable amount of light emitted from the secondary light source does not mix with light that is emitted from the primary light source within the portable lighting device.
Claim 1 states,
A portable lighting device comprising: 
(1) a main body that includes a receiver; 
(2) a power source positioned within the receiver of the main body; 
(3) an operational mode selector assembly with a switch assembly that is operatively coupled to the power source; 
(4) an illumination assembly electrically coupled to both the operational mode selector and the power source, the illumination assembly having: 
(5) a primary light source with a light emitter that emits light axially through a lens, 
(6) a secondary light source with a light emitter that emits light to illuminate an indicia located in a side region of the illumination assembly, and wherein, during operation of the portable lighting device: (i) the primary light source does not illuminate the indicia, (ii) the secondary light source does not emit light through the lens, 
(7) (iii) an appreciable amount of light emitted from the primary light source does not mix with light that is emitted from the secondary light source within the portable lighting device, and 
(8) (iv) an appreciable amount of light emitted from the secondary light source does not mix with light that is emitted from the primary light source within the portable lighting device.
Claim 2 states,
(9) wherein the light that is emitted from the secondary light is oriented in a direction that is substantially perpendicular to a longitudinal axis of the main body of the portable lighting device.
Claim 2 states,
(9) wherein the light that is emitted from the secondary light is oriented in a direction that is substantially perpendicular to a longitudinal axis of the main body of the portable lighting device.
Claim 3 states,
(10) wherein the light that is emitted from the primary light is oriented in a direction that is substantially parallel to the longitudinal axis of the main body of the portable lighting device.
Claim 3 states,
(10) wherein the light that is emitted from the primary light is oriented in a direction that is substantially parallel to the longitudinal axis of the main body of the portable lighting device.
Claim 4 states,
(11) further comprising a collimator that prevents: (i) the appreciable amount of light emitted from the secondary light source from mixing with light that is emitted from the primary light source within the portable lighting device, and (ii) the appreciable amount of light emitted from the primary light source from mixing with light that is emitted from the secondary light source within the portable lighting device.
Claim 4 states,
(11) further comprising a collimator that prevents: (i) the appreciable amount of light emitted from the secondary light source from mixing with light that is emitted from the primary light source within the portable lighting device, and (ii) the appreciable amount of light emitted from the primary light source from mixing with light that is emitted from the secondary light source within the portable lighting device.
Claim 5 states,
(12) wherein the indicia is formed within a removable panel that is positioned radially outward of a collimator residing within the illumination assembly and proximate the lens.
Claim 5 states,
(12) wherein the indicia is formed within a removable panel that is positioned radially outward of a collimator residing within the illumination assembly and proximate the lens.
Claim 6 states,
(13) wherein the illumination assembly further includes: an indicia panel retainer with an outer surface and a indicia aperture, a panel with an outer surface, and wherein, when the panel is inserted within the indicia aperture, the outer surface of the indicia panel retainer and the outer surface of the panel are substantially flush with each other.
Claim 6 states,
wherein the illumination assembly further includes: a indicia panel retainer with an outer surface and a indicia aperture, a panel with an outer surface, and wherein, when the panel is inserted within the indicia aperture, the outer surface of the indicia panel retainer and the outer surface of the panel are substantially flush with each other.
Claim 7 states,
(14) wherein the illumination assembly further includes an illumination housing with an inner surface and an indicia opening; and wherein an extent of the outer surface of the panel is positioned against the inner surface of the illumination housing and the indicia is positioned within the indicia opening of the illumination housing.
Claim 7 states,
(14) wherein the illumination assembly further includes an illumination housing with an inner surface and an indicia opening; and wherein an extent of the outer surface of the panel is positioned against the inner surface of the illumination housing and the indicia is positioned within the indicia opening of the illumination housing.
Claim 8 states,
(15) wherein the secondary light source is comprised of a plurality of light emitters that are arranged radially outward of the primary light source.
Claim 8 states,
(15) wherein the secondary light source is comprised of a plurality of light emitters that are arranged radially outward of the primary light source.
Claim 9 states,
(16) wherein the indicia is defined by an opening that is formed through an extent of the portable lighting device that is located outward of the secondary lighting source.
Claim 9 states,
(16) wherein the indicia is defined by an opening that is formed through an extent of the portable lighting device that is located outward of the secondary lighting source.
Claim 10 states,
(17) wherein a lumen output from the primary light source is greater than a lumen output from the secondary light source.
Claim 10 states,
(17) wherein a lumen output from the primary light source is greater than a lumen output from the secondary light source.
Claim 11 states,
A flashlight comprising: 
(1) a main body that includes a receiver; 
(2) a power source positioned within the receiver of the main body; 
(3) an operational mode selector assembly with a switch assembly that is operatively coupled to the power source; 
(4) an illumination assembly electrically coupled to both the operational modeselector and the power source, the illumination assembly having: 
(5) a lens, 
(6) a primary light source with a light emitter configured to emit light through the lens, 
(7) an indicia, 
(8) a secondary light source with a light emitter configured to illuminate the indicia, and wherein, during operation of the flashlight: 
(9) (i) the primary light source does not illuminate the indicia and 
(10) (ii) the secondary light source does not emit light through the lens.
Claim 11 states,
A flashlight comprising: 
(1) a main body that includes a receiver; 
(2) a power source positioned within the receiver of the main body; 
(3) an operational mode selector assembly with a switch assembly that is operatively coupled to the power source; 
(4) an illumination assembly electrically coupled to both the operational mode selector and the power source, the illumination assembly having: 
(6) a primary light source with a light emitter configured to emit light in a substantially axial direction through (5) a lens, 
(8) a secondary light source with a light emitter configured to illuminate (7) an indicia formed in a side region of the illumination assembly, and wherein, during operation of the portable lighting device: 
(9) (i) the primary light source does not illuminate the indicia and 
(10) (ii) the secondary light source does not emit light through the lens.
Claim 12 states,
(11) wherein the illumination assembly includes a collimator that prevents: (i) an appreciable amount of light emitted from the secondary light source from mixing with light that is emitted from the primary light source within the flashlight, and (ii) an appreciable amount of light emitted from the primary light source from mixing with light that is emitted from the secondary light source within the flashlight.
Claim 12 states,
(11) wherein the illumination assembly includes a collimator that prevents: (i) an appreciable amount of light emitted from the secondary light source from mixing with light that is emitted from the primary light source within the portable lighting device, and (ii) an appreciable amount of light emitted from the primary light source from mixing with light that is emitted from the secondary light source within the portable lighting device.
Claim 13 states,
(12) wherein the indicia is formed within a removable panel that is positioned radially outward of a collimator residing within the illumination assembly and proximate the lens.
Claim 13 states,
(12) wherein the indicia is formed within a removable panel that is positioned radially outward of a collimator residing within the illumination assembly and proximate the lens.
Claim 14 states,
(13) wherein the illumination assembly further includes: an indicia panel retainer with an outer surface and an indicia aperture, a panel with an outer surface, and wherein, when the panel is inserted within the indicia aperture, the outer surface of the indicia panel retainer and the outer surface of the panel are substantially flush with each other.
Claim 14 states,
(13) wherein the illumination assembly further includes: a indicia panel retainer with an outer surface and a indicia aperture, a panel with an outer surface, and wherein, when the panel is inserted within the indicia aperture, the outer surface of the indicia panel retainer and the outer surface of the panel are substantially flush with each other.
Claim 15 states,
(14) wherein the illumination assembly further includes an illumination housing with an inner surface and an indicia opening; and wherein an extent of the outer surface of the panel is positioned against the inner surface of the illumination housing and the indicia is positioned within the indicia opening of the illumination housing.
Claim 15 states,
(14) wherein the illumination assembly further includes an illumination housing with an inner surface and an indicia opening; and wherein an extent of the outer surface of the panel is positioned against the inner surface of the illumination housing and the indicia is positioned within the indicia opening of the illumination housing.
Claim 16 states,
(15) wherein the secondary light source is comprised of a plurality of light emitters that are arranged radially outward of the primary light source.
Claim 16 states,
(15) wherein the secondary light source is comprised of a plurality of light emitters that are arranged radially outward of the primary light source.
Claim 17 states,
(16) wherein the indicia is defined by an opening that is formed through an extent of the flashlight that is located outward of the secondary lighting source.
Claim 17 states,
(16) wherein the indicia is defined by an opening that is formed through an extent of the portable lighting device that is located outward of the secondary lighting source.
Claim 18 states,
(17) wherein a lumen output from the primary light source is greater than a lumen output from the secondary light source.
Claim 18 states,
(17) wherein a lumen output from the primary light source is greater than a lumen output from the secondary light source.


Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 19, and specifically comprising the limitation of the secondary light source includes at least one light emitter that is positioned outward of the primary light source.
Regarding claim(s) 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 20, and specifically comprising the limitation of during operation of the flashlight: (iii) an appreciable amount of light emitted from the secondary light source does not mix with light that is emitted from the primary light source within the flashlight.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879